Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the election filed on 08/02/2021. Invention I (claims 1-11) have been elected without traverse. Non-elected claims 12-20 have been canceled. Currently, claims 1-11 are pending.

DETAILED ACTION 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Pub. No. US 2008/0003833 A1).
Regarding claim 1, Kim discloses a semiconductor structure, comprising: an active region 111 disposed over a semiconductor substrate 11 and having a first portion, a second portion, and a third portion between the first portion and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeon et al. (Pub. No. US 2020/0168611 A1), herein Jeon.
Regarding claims 2-3, Kim says “although not illustrated, a gate oxide layer, a gate electrode, and source/drain are formed to complete a saddle type transistor…” but does not specifically show a top surface of the first gate structure is below a top surface of the active region and a top surface of the second gate structure is below a top surface of the active region.  
However, in the same field of endeavor, Jeon teaches a semiconductor structure, wherein a top surface of the first gate structure GT1 is below a top surface of the active region and a top surface of the second gate structure GT2 is below a top surface of the active region (Jeon: Fig. 4-10 and paragraphs [0005], [0044]-[0121]) to have an appropriate operation characteristic and high reliability (Jeon: paragraphs [0003]-[0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art to have a top surface of the first gate structure is below a top surface of the active region and a top surface of the second gate structure is below a top surface of the active region, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claims 4-5, Kim in view of Jeon teaches the semiconductor structure of claim 1, further comprising a gate dielectric layer between the first gate structure and sidewalls of the first portion and the third portion of the active region, and a gate dielectric layer between the second gate structure and sidewalls of the second portion and the third portion of the active region (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0058]-[0121]).  
Regarding claim 6, Kim in view of Jeon teaches the semiconductor structure of claim 1, wherein the semiconductor structure comprises two transistors, a top segment of the third portion is a common source region of the transistors, and top segments of the first portion and the second portion are drains regions of the transistors (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0028], [0074]).  
Regarding claims 7-8, Kim in view of Jeon teaches the semiconductor structure of claim 1, wherein a sidewall of the first portion of the active region has a curved section, in the top view, and wherein a sidewall of the second portion of the active region has a curved section, in the top view (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0058]-[0121]).
Regarding claim 9, Kim in view of Jeon teaches the semiconductor structure of claim 1, wherein a shape of the second portion is same as that of the first portion (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0028], [0074]).  
Regarding claims 10-11, Kim in view of Jeon teaches the semiconductor structure of claim 1, wherein the active region has a first doped region and a second doped region, and wherein a dopant of the first doped region is different from that of the second doped region (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0023], [0077]-[0079], [0086]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2021